DETAILED ACTION
Amendment received on January 17, 2021 has been acknowledged. Claims 2, 3 and 14 have been cancelled and amendments to claims 1, and 11 have been entered. Therefore, claims 1, 4-13 and 15-20 are pending. 
Response to Amendment
	Applicant’s amendments are sufficient to overcome 35 USC 112(d) rejection.
Response to Arguments
Applicant’s arguments, see Remarks, filed January 17, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 101 rejection and 35 USC 103 rejection of claims 1, 4-13 and 15-20 has been withdrawn. 
Allowable Subject Matter
Claims 1, 4-13 and 15-20 are allowed.

Reasons for Allowance
The most remarkable prior arts on record are to Lee U.S. Patent Application Publication 2019/0287195 and Malan U.S. Patent Application Publication. 
Lee et al. is directed to a method for equity sharing of a property, equity sharing of a property, the method including: receiving details of a property inputted by a user; short listing the property for funding once score of the property is greater than a threshold; dividing the property into a plurality of equity shares, wherein each equity share indicates a fraction of ownership of the property; determining equity rate, wherein the equity rate is rate for each equity share; receiving an input from an investor searching for the property; providing option to the investor to purchase one or more equity shares; receiving indication of number of equity shares to be purchased by the investor; determining amount to be paid by the investor based on number of equity shares and the equity rate; transferring the amount to a trust; and storing ownership data including fractional ownership of the investor based on number of equity shares purchased by the investor. Lee et al., Abstract. 
Malan is directed to a web-based fractional ownership system method to allow individuals to meet in the marketplace and conveniently find property for joint ownership. The web system provides a structure for individuals to discuss and jointly agree to own, operate, maintain, and sell items of mutual interest. The web based fractional ownership system organizes and promotes ownership of properties, and assists potential owners in finding other owners, of similar interests in both direct and indirect, efficient methods. The system also integrates prearranged service relationships for the joint members to apply for funding, acquire insurance, store the property, and perform routine maintenance. Malan, Abstract. 
Lee et al., nor Malan teach the limitations of the claimed invention, wherein at least on of said one or more smart contracts is a housing club constitution, wherein said housing club constitution 
receiving an update request from said user, wherein said update request is associated with a change one or more provisions in said housing club constitution; 
identifying one or more secondary users associated with said housing club constitution, wherein one or more secondary users are at least partial owners of said real estate unit from said match dataset;
transmitting a vote request to each of said one or more secondary users, wherein said vote request is associated with said update request; 
receiving one or more responses from said one or more secondary users; 
genePage 2 of 9rating an update to said housing club constitution, based at least in part on said one or more from said one or more users; and 
recording said update to said housing club constitution in one or more of said one or more smart contracts. 
Moreover, none of the prior art of record remedies the deficiencies found in Lee et al., and Malan or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lu et al., U.S. Patent #10,891,612 discusses blockchain member management data processing methods, apparatuses, servers, and systems.
Purushothaman et al. U.S. Patent 10,498,808 discusses blockchain-based property management.
C. Shen and F. Pena-Mora, "Blockchain for Cities—A Systematic Literature Review," in IEEE Access, vol. 6, pp. 76787-76819, 2018, discusses a voting application is able to assign voter eligibility, collect vote and manage the voting outcome…The governance domain also sees citizen participatory decision making use cases empowered by smart contracts. The system in [5] allows citizens to submit urban policy proposals, vote for urban planning decisions, select candidates to implement specific projects and reward them for performance (Collective Decisions, pg.21/76807).
A. P. Amadi-Echendu and J. E. Amadi-Echendu, "A study on data and information integration for conveyancing, cadastre and land registry automation," 2016 Portland International Conference on Management of Engineering and Technology (PICMET), Honolulu, HI, 2016, pp. 804-814, discusses business issues for the application of information and communications technologies towards the automation of property transactions and land administration systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106.  The examiner can normally be reached on M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687